Citation Nr: 0803350	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-21 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to recognition of C.L.M. as the "helpless child" 
of the veteran on the basis of permanent incapacity for self-
support prior to attaining age 18.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter
ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to June 
1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision from the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When VA is put on notice that pertinent and relevant medical 
or other evidence is held by another Federal department, VA 
must make whatever effort is necessary to obtain those 
records, or obtain an alternate satisfactory explanation that 
such records are lost, destroyed, or otherwise unavailable.  

A letter from the Social Security Administration (SSA) dated 
in July 2007 noted that SSA disability insurance (SSDI) and 
Social Security Supplemental Income (SSI) benefits for C.L.M 
were terminated in May 2006.  The RO requested that the SSA 
provide the medical records upon which the decision was 
based, however, the SSA did not respond.  The RO, in part, 
denied the appellant's claim based on the finding of the SSA 
terminating C.L.M's SSDI and SSI benefits.  Another attempt 
to obtain these records is needed.  

Accordingly, the case is again REMANDED to the AMC for the 
following action:

1.  Request that the SSA produce all 
records associated with the award of any 
Social Security benefits (SSI or SSDI) to 
C.L.M., including copies of any and all 
award letters and all medical records 
associated with those award letters.  If 
such records are unavailable, obtain a 
written response from SSA indicating that 
these records were lost, destroyed, or 
were otherwise unavailable.  

2.  If SSA medical records are 
unavailable, an examination of C.L.M. is 
necessary to obtain a clinical opinion 
regarding whether she is incapable of 
self-support and, if so, when she became 
so.  The claims file should be made 
available to and pertinent documents 
therein should be reviewed by each 
examiner in connection with any 
examination.  Any indicated tests, 
including psychometric testing, IQ 
testing, or any similar testing, should 
be accomplished.

Each examiner should be asked to provide 
a current clinical diagnosis, state 
whether the disorder resulting in that 
diagnosis was present when the veteran 
attained age 18, and state what 
employment limitations would have 
resulted from that diagnosis at age 18 
and currently result.  Each examiner 
should provide an opinion as to whether 
C.L.M. is permanently incapable of self-
support and, if so, when that incapacity 
started.  If C.L.M. is capable of self-
support, the examiner(s) should describe 
the evidence that establishes that she is 
capable of self-support and what 
industrial or employment abilities are 
present.

3.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
appellant and her representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

